ACCEPTED
                                                                                           03-14-00402-CR
                                                                                                   5146615
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       5/4/2015 5:26:02 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                   No. 03-14-00402-CR

                                       In the                    FILED IN
                                                          3rd COURT OF APPEALS
                               COURT OF APPEALS               AUSTIN, TEXAS
                                      For the             5/4/2015 5:26:02 PM
                      THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                     at Austin                    Clerk
                      ______________________________________

                    On Appeal from the 26th Judicial District Court of
                              Williamson County, Texas
                             Cause Number 13-0481-K26
                     ______________________________________

                          REX ALLEN NISBETT, Appellant
                                         v.
                          THE STATE OF TEXAS, Appellee
                       _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

        COMES NOW, Rex Allen Nisbett, Appellant herein, by and through his

attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief is due in this case on May 4, 2015.

     2.     Appellant seeks an extension of sixty days in which to file his brief,
making his brief due on or before July 3, 2015.

      3.   The undersigned, in the past thirty days, has filed briefs in the Third
Court of Appeals in the cases of Christopher Brian Roberts v. The State of Texas,
No. 03-14-00637-CR; and Timothy Colt Castleberry v. The State of Texas, No.
03-14-00599-CR. Additionally, the undersigned filed a brief in the Fourteenth
Court of Appeals in the case of Joseph Henry Edward Haynes v. The State of
Texas, No. 14-15-00040-CR. The undersigned also filed Petitions for Writ of
Habeas Corpus in the cases of Ex parte Robert Jesse Padilla, Jr., No. 06-921-K368
& No. 06-937-K368, in the 368th District Court of Williamson County, Texas.
Finally, the undersigned has made numerous Court appearances and has
undertaken the tasks associated with the practice of a solo attorney’s office.

      4.      The undersigned has substantially completed the brief in this case and
expects to file it within the next five days.

       5.     The undersigned has filed one previous motion for extension of time
in this case.

      6.     For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on July 3, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 452-1382 (fax)
                                             Kristen@txcrimapp.com
                      CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the

Williamson County District Attorney’s Office, 405 Martin Luther King,

Georgetown, Texas 78626, on May 5, 2015.



                                  __/s/ Kristen Jernigan__________________
                                  Kristen Jernigan




                                     2